Exhibit 10.1

OMNIBUS AGREEMENT

between

LINN ENERGY, LLC

and

LINNCO, LLC



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein) by and between Linn Energy, LLC, a Delaware
limited liability company (“Linn Energy”), and LinnCo, LLC, a Delaware limited
liability company (“LinnCo”). The above-named entities are sometimes referred to
in this Agreement each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of Linn Energy.

2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to certain
general and administrative services to be provided by Linn Energy for and on
behalf of LinnCo and Linn Energy’s reimbursement obligations related thereto.

3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
granting of a license from Linn Energy to LinnCo.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

“Closing Date” means October 17, 2012.

“Common Shares” means the common shares representing limited liability company
interests in LinnCo.

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

“G&A Services” is defined in Section 3.1.

“Indemnified Party” means a Person entitled to indemnification in accordance
with Article II hereof.

“Indemnifying Party” means Linn Energy in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

“IPO” means the initial public offering of Common Shares.

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of LinnCo, LLC, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement.

“License” is defined in Section 4.1.

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and attorneys’ and experts’ fees and expenses) but excluding federal, state and
local income taxes payable by LinnCo.

“Marks” is defined in Section 4.1.

“Name” is defined in Section 4.1.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Registration Statement” means the registration statement of LinnCo and Linn
Energy relating to the IPO filed with the U.S. Securities and Exchange
Commission (Registration No. 333-182305), as amended.

“Subsequent Offering” means any public or private offering of Common Shares
after the IPO.

“Units” means the units representing limited liability company interests in Linn
Energy.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Indemnification

2.1 Indemnification. Subject to the provisions of Section 2.2, to the fullest
extent permitted by law, Linn Energy shall indemnify, defend and hold harmless
LinnCo, its officers, directors, employees, agents and representatives from and
against any Losses suffered or incurred by LinnCo or such Persons and related to
or arising out of or in connection with LinnCo carrying on its business as
provided in the LLC Agreement and as described in the Registration Statement,
including, without limitation, Losses arising from any threatened or pending
claim or proceeding initiated by a holder of Common Shares against LinnCo.

2.2 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article II, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim. Notwithstanding anything in this
Article II to the contrary, a delay by the Indemnified Party in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article II.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, the determination
of whether to appeal any decision of any court and the settlement of any such
matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include any admission of fault,
culpability or a failure to act, by or on behalf of such Indemnified Party.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party, at no cost to the
Indemnifying Party, of any employees of the Indemnified Party.

 

3



--------------------------------------------------------------------------------

2.3 Insurance. Linn Energy may purchase and maintain insurance to protect itself
and any director or officer of LinnCo against any liability asserted against and
incurred by such director or officer in respect of service as such, whether or
not Linn Energy would have the power to indemnify such director or officer
against such liability by law or under the provisions of this Article II or
otherwise.

ARTICLE III

Services and Reimbursements

3.1 Agreement to Provide General and Administrative Services. Linn Energy shall
provide LinnCo with all general and administrative services necessary or useful
for the conduct of its business, including but not limited to financial, legal,
accounting, tax advisory, financial advisory and engineering services, including
but not limited to accounting, auditing, billing, corporate record keeping,
treasury services (including with respect to the payment of distributions and
allocation of reserves for taxes), cash management and banking, planning,
budgeting, investor relations, risk management, information technology,
insurance administration and claims processing, regulatory compliance and
government relations, tax preparation, payroll, human resources, printing costs,
and other administrative services as the Parties may agree from time to time
(collectively, the “G&A Services”).

3.2 Performance of G&A Services by Affiliates and Third Parties. In discharging
its obligations hereunder, Linn Energy may engage any of its Affiliates or any
qualified third party to provide the G&A Services (or any part thereof) on its
behalf and that the performance of the G&A Services (or any part thereof) by any
such Affiliate or third party will be treated as if Linn Energy performed such
G&A Services itself. Notwithstanding the foregoing, the engagement of any
Affiliate or third party to provide G&A Services shall not relieve Linn Energy
of its obligations hereunder.

3.3 Reimbursement by Linn Energy. Linn Energy shall reimburse LinnCo for, or pay
on LinnCo’s behalf, all direct and indirect costs and expenses incurred by
LinnCo during the term of this Agreement in connection with the following:

(a) payments or expenses incurred for G&A Services provided by third parties or
any Affiliates of Linn Energy;

(b) payments or expenses incurred in connection with the IPO and any Subsequent
Offering, including, without limitation, legal and other expert fees, printing
costs and filing fees;

(c) salaries and related benefits and expenses of any personnel employed by
LinnCo, plus general and administrative expenses associated with such personnel
and compensation and benefits paid to officers and members of the board of
directors of LinnCo; and

(d) expenses and expenditures incurred by LinnCo as a result of LinnCo becoming
and continuing as a publicly traded entity, including, without limitation, costs
associated with annual, quarterly and other reports to holders of Common Shares,
tax return and Form 1099 preparation and distribution, stock exchange listing
fees, independent auditor fees, limited liability company governance and
compliance, registrar and transfer agent fees and legal fees.

 

4



--------------------------------------------------------------------------------

3.4 Billing Procedures. Linn Energy will reimburse LinnCo for billed costs and
expenses no later than the later of (a) the last day of the month following the
performance month, or (b) thirty (30) calendar days following the date of the
billing. Billings and payments may be accomplished by inter-company accounting
procedures and transfers. Linn Energy shall have the right to review all source
documentation concerning such billed costs, and expenses.

ARTICLE IV

License of Name and Mark

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, Linn Energy hereby grants and conveys to LinnCo a nontransferable,
nonexclusive, royalty-free right and license (“License”) to use the name “Linn”
(the “Name”) and any other trademarks owned by Linn Energy which contain the
Name (collectively, the “Marks”).

4.2 Ownership and Quality.

(a) LinnCo agrees that ownership of the Name and the Marks and the goodwill
relating thereto shall remain vested in Linn Energy, the owner of the mark, and
any successor thereto, both during the term of this License and thereafter, and
LinnCo further agrees never to challenge, contest or question the validity of
Linn Energy’s ownership of the Name and Marks or any registration thereto by
Linn Energy. In connection with the use of the Name and the Mark, LinnCo shall
not in any manner represent that it has any ownership in the Name and the Marks
or registration thereof except as set forth herein, and LinnCo acknowledges that
the use of the Name and the Marks shall not create any right, title or interest
in or to the Name and the Marks, and all use of the Name and the Marks by LinnCo
shall inure to the benefit of Linn Energy.

(b) LinnCo agrees to use the Name and Marks in accordance with such quality
standards established by or for Linn Energy and communicated to LinnCo from time
to time. In the event LinnCo is determined by Linn Energy to be using the Marks
in a manner not in accordance with quality standards established by Linn Energy,
Linn Energy shall provide written notice of such unacceptable use including the
reason why applicable quality standards are not being met. If acceptable proof
that quality standards are met is not provided to Linn Energy within thirty
(30) days of such notice, the entity’s license to use the Marks shall terminate
and shall not be renewed absent written authorization from Linn Energy.

4.3 In the Event of Termination. In the event of termination of this Agreement,
or the termination of the License, LinnCo’s right to utilize or possess the
Marks licensed under this Agreement shall automatically cease, and no later than
thirty (30) days following such termination, (a) LinnCo shall cease all use of
the Marks and shall adopt trademarks, service marks, and trade names that are
not confusingly similar to the Marks, provided, however, that any use of the
Marks during such 30-day period shall continue to be subject to Section 4.2(b),
(b) at Linn Energy’s request, LinnCo shall destroy all materials and content
upon which the Marks continue to appear (or otherwise modify such materials and
content such that the use or

 

5



--------------------------------------------------------------------------------

appearance of the Marks ceases) that are under LinnCo’s control, and certify in
writing to Linn Energy that LinnCo has done so, and (c) LinnCo shall change its
legal name so that there is no reference therein to the name “Linn” any name or
d/b/a then used by any entity related to Linn Energy or any variation,
derivation or abbreviation thereof, and in connection therewith, shall make all
necessary filings of certificates with the Secretary of State of the State of
Delaware and to otherwise amend its organizational documents by such date.

ARTICLE V

Miscellaneous

5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principles that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in the state and federal courts in Harris County, Texas.

5.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postage-paid, and registered or certified with return receipt
requested or by delivering such notice in person, by overnight delivery service
or by facsimile or email to such Party. Notice given by personal delivery or
mail shall be effective upon actual receipt. Notice given by facsimile shall be
effective upon actual receipt if received during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not received during the recipient’s normal business hours. All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address set forth below or at such other address as such Party may stipulate to
the other Parties in the manner provided in this Section 5.2.

If to Linn Energy:

Linn Energy, LLC

600 Travis, Suite 5100

Houston, Texas 77002

Attn: General Counsel

If to LinnCo:

LinnCo, LLC

600 Travis, Suite 5100

Houston, Texas 77002

Attn: General Counsel

5.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

 

6



--------------------------------------------------------------------------------

5.4 Amendment or Modification. Except for an assumption of this Agreement by a
third party in accordance with the LLC Agreement, this Agreement may be amended
or modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that LinnCo may not, without prior approval of a
majority of the holders of Common Shares, agree to any amendment or modification
of this Agreement that would have a material adverse effect on the preferences
or rights of holders of Common Shares (as determined in the sole discretion of
the board of directors of LinnCo). Each such instrument shall be reduced to
writing and shall be designated on its face an “Amendment” or an “Addendum” to
this Agreement.

5.5 Assignment. Except for an assumption of this Agreement by a third party in
accordance with the LLC Agreement, no Party shall have the right to assign this
Agreement or any of its respective rights or obligations under this Agreement.

5.6 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.

5.7 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

5.8 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

5.9 Rights of Common Shareholders. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no holder of Common
Shares shall have the right, separate and apart from LinnCo, to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

LINN ENERGY, LLC By:  

/s/ Kolja Rockov

  Name:   Kolja Rockov   Title:   Executive Vice President and     Chief
Financial Officer LINNCO, LLC By:  

/s/ Kolja Rockov

  Name:   Kolja Rockov   Title:   Executive Vice President and     Chief
Financial Officer

[Signature page to Omnibus Agreement]